, 79,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 55-63; 78, 79, 81, 82, 83, 84, 85, 87-91, 93-95 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55, 58, 61, 62, 78, 79, 81, 84 and 90 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dorak, Jr (US 6,389,403 B1) in view of US. Lin (US 2010/0333091 A1).
As to claim 55, Dorak teaches a method for processing jobs in a cluster architecture (the Secure Digital Content Electronic Distribution System (System), col. 2, lines 38; The architecture is also open to different distribution networks and distribution models, col. 10, lines 56-69; the job completion status is logged and the job is deleted from the queue, col. 68, lines 13-22), including: 
one node of a plurality of processing nodes (The End-User Device(s) 109 , Fig. 1D or processes)  within the architecture receiving a job (The Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process ,col. 51, lines 12-51);
processing the job  (the Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process, col. 51, lines 12-51); until the job is waiting for a dependency external to the cluster architecture to complete (retrieve the next job to process, col. 51, lines 12-51; indicate successful completion of a process; indicate unsuccessful completion of a process and reason for the failure, col. 51, lines 12-51; A special queue exists in the Work Flow Manager 154 which is used to hold jobs that are not currently available for processing due to missing information or a failure that prevent further processing. These jobs are placed in the Products Awaiting Action/Information Process 801 queue, col. 52, lines 16-31);
when the job is waiting for the external dependency, pausing the job (The jobs are placed on the specific process queues depending on what action is being requested. For example, if the job requires Manual Metadata, col. 68, lines 38-51; these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31) processing the retrieved another job (these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process(es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31; the two main actions which the user may take are to request to download the currently advertised content, col. 94, lines 55-66; This last dependency requires that the associated audio objects completed the audio processing phase before the Metadata SC(s) 620 can be created. Upon completion of the Metadata SC(s) Creation Process 807 the job is queued to either the queue…, col. 54, lines 51-63); and
when the external dependency is completed (completion of any process causes the Work Flow Manager 154 to check this queue and determine if any job in this queue was awaiting the completion of this process (action), col. 52, lines 16-31) allocating the job to a local queue for the node to continue the job (this job is queued to once the missing or additional information is provided or the required action is successfully completed, col. 52, lines 16-34; that job is queued to the appropriate process queue, col. 52, lines 24-additional Metadata to be entered, the job is place on the Manual Metadata entry queue, col. 68, lines 38-51; If problems are found, the assurer can enter a problem description to be attached to the song and have it re-queued to the appropriate processing queue f At ST 482, a determination is made about whether the counter is equal to zero. If it is determined that the counter is not equal to zero (i.e., all tasks generated for the team of threads have not been completed), then at ST 490, a determination is made about whether the task queue for the current thread is empty. If it is determined that the task queue is not empty, then at ST 494, a task is dequeued from the task queue. In one embodiment, the task is dequeued in a LIFO manner. For example, referring to FIG. 3, assuming task 4 (323) was the last task added to task queue 2 (320), and thus task 4 (323) may be dequeued). 
Dorak does not explicitly teach a cluster queue far for providing jobs to a plurality of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs; after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job. However, Lain teaches

 (each task queue may include one or more tasks (e.g., task 1 (311), task 3 (322), task X (332), task Y (331), etc.) queued for an associated thread, paragraphs [20]- [24]);
after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job (At ST 470, a determination is made about whether the current task is completed. If it is determined that the current task is completed… if it is determined at ST 490 that the task queue is empty, then at ST 492, the current thread may steal a task (if available) from a task queue associated with a different thread, paragraphs [28]-[34]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of cluster queue far for providing jobs to a plurality  of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs; after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job as taught by Lain into the modified of Dorak to simultaneously with the processing of other threads through the same loop; thereby, improve system’s performance.
These jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31).

As to claim 61, Dorak teaches the external dependency is information requested from an external Internet service (the two main actions which the user may take are to request to download the currently advertised content, or to browse the static offering or dynamic offering catalog, col. 94, lines 55-66; After the user selects the content to download, the Set-Top Box (es) 1804 may, if necessary, contact a server to perform typical user authentication/credit authorization steps. If the selected package belongs to the dynamic offering set, the Set-Top Box(es) 1804 contacts the Broadcast Center(s) 1802 (provided such a channel is available) and requests the broadcast of the selected package, col. 10, lines 1-28).

As to claim 62, Dorak teaches the job is received from another node of the plurality of nodes (The Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process, col. 51, lines 12-51).
As to claim78, Dorak teaches a system comprising:
The End-User Device(s) 109 , Fig. 1D or processes) within a cluster architecture (the Secure Digital Content Electronic Distribution System (System), col. 2, lines 38; The architecture is also open to different distribution networks and distribution models, col. 10, lines 56-69); and 
a communications (the End-User Device(s) 109 communicates to this Content Hosting Site, col.82, lines 40-41);
wherein the system is to perform a method for processing jobs in the duster architecture ((the Secure Digital Content Electronic Distribution System (System), col. 2, lines 38; The architecture is also open to different distribution networks and distribution models, col. 10, lines 56-69; the job completion status is logged and the job is deleted from the queue, col. 68, lines 13-22), the method comprising:
one node of a plurality of processing nodes within the architecture receiving a job (the Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process ,col. 51, lines 12-51);
when the job is waiting for the external dependency, pausing the job(( The jobs are placed on the specific process queues depending on what action is being requested. For example, if the job requires Manual Metadata, col. 68, lines 38-51; these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31);
processing the retrieved another job by the node (the jobs are placed on the specific process queues depending on what action is being requested. For example, if the job requires Manual Metadata, col. 68, lines 38-51; these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed,, col. 52, lines 16-31); and
when the external dependency is completed (completion of any process causes the Work Flow Manager 154 to check this queue and determine if any job in this queue was awaiting the completion of this process (action), col. 52, lines 16-31) allocating the job to a local queue for the node to continue the job (this job is queued to once the missing or additional information is provided or the required action is successfully completed, col. 52, lines 16-34; that job is queued to the appropriate process queue, col. 52, lines 24-34; additional Metadata to be entered, the job is place on the Manual Metadata entry queue, col. 68, lines 38-51; If problems are found, the assurer can enter a problem description to be attached to the song and have it re-queued to the appropriate processing queue for reprocessing, col. 79, lines 44-61).
 does not explicitly teach a cluster queue far for providing jobs to a plurality of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs; after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job. However, Lain teaches
a cluster queue far for providing jobs to a plurality  of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs (each task queue may include one or more tasks (e.g., task 1 (311), task 3 (322), task X (332), task Y (331), etc.) queued for an associated thread, paragraphs [20]- [24]);
after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job (At ST 470, a determination is made about whether the current task is completed. If it is determined that the current task is completed… if it is determined at ST 490 that the task queue is empty, then at ST 492, the current thread may steal a task (if available) from a task queue associated with a different thread, paragraphs [28]-[34]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of cluster queue far for providing jobs to a plurality  of Lain into the modified of Dorak to simultaneously with the processing of other threads through the same loop; thereby, improve system’s performance.

As to claim 79, Dorak teaches A non-transitory computer readable storage medium having stored therein computer instructions which, when executed by a processor of a node, cause the node to perform operations for processing jobs in clusters architectures (the Secure Digital Content Electronic Distribution System (System), col. 2, lines 38; The architecture is also open to different distribution networks and distribution models, col. 10, lines 56-69; the job completion status is logged and the job is deleted from the queue, col. 68, lines 13-22)comprising:
one node of a plurality of processing nodes within the architecture receiving a job ((the Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process ,col. 51, lines 12-51);
processing the job (The Work Flow Manager 154 is responsible for feeding jobs to these processes and directing jobs to the next required process upon completion of its current process, col. until the job is waiting for a dependency external to the cluster architecture to complete (retrieve the next job to process, col. 51, lines 12-51; indicate successful completion of a process; indicate unsuccessful completion of a process and reason for the failure, col. 51, lines 12-51; A special queue exists in the Work Flow Manager 154 which is used to hold jobs that are not currently available for processing due to missing information or a failure that prevent further processing. These jobs are placed in the Products Awaiting Action/Information Process 801 queue, col. 52, lines 16-31);
when the job Is walling for the external dependency, pausing the job The jobs are placed on the specific process queues depending on what action is being requested. For example, if the job requires Manual Metadata, col. 68, lines 38-51; these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed,, col. 52, lines 16-31) processing the retrieved another job by the node (these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31; the two main actions which the user may take are to request to download the currently advertised content, col. 94, lines 55-66; This last dependency requires that the associated audio objects completed the audio processing phase before the Metadata SC(s) 620 can be created. Upon completion of the Metadata SC(s) Creation Process 807 the job is queued to either the queue…, col. 54, lines 51-63);
when the external dependency is completed, allocating the job to a local queue for the node to continue the job (completion of any process causes the Work Flow Manager 154 to check this queue and determine if any job in this queue was awaiting the completion of this process (action), col. 52, lines 16-31) allocating the job to a local queue for the node to continue the job (this job is queued to once the missing or additional information is provided or the required action is successfully completed, col. 52, lines 16-34; that job is queued to the appropriate process queue, col. 52, lines 24-34; additional Metadata to be entered, the job is place on the Manual Metadata entry queue, col. 68, lines 38-51; If problems are found, the assurer can enter a problem description to be attached to the song and have it re-queued to the appropriate processing queue for reprocessing, col. 79, lines 44-61).
Dorak does not explicitly teach a cluster queue far for providing jobs to a plurality of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs; after pausing the job, retrieving another job from a local queue for the Lain teaches

a cluster queue far for providing jobs to a plurality  of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs (each task queue may include one or more tasks (e.g., task 1 (311), task 3 (322), task X (332), task Y (331), etc.) queued for an associated thread, paragraphs [20]- [24]);
after pausing the job, retrieving another job from a local queue for the node if the local queue includes another job and from the cluster queue if the local queue does not include another job (At ST 470, a determination is made about whether the current task is completed. If it is determined that the current task is completed… if it is determined at ST 490 that the task queue is empty, then at ST 492, the current thread may steal a task (if available) from a task queue associated with a different thread, paragraphs [28]-[34]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of cluster queue far for providing jobs to a plurality  of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs; after pausing the job, retrieving another job from a local queue for the node if Lain into the modified of Dorak to simultaneously with the processing of other threads through the same loop; thereby, improve system’s performance.

As to claims 81, Dorak teaches the external dependency is non-deterministic (these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31).
As to claims 84 and 90, Dorak teaches the local queue is stored within memory at the one node (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57, 82-83,85,  88, 89, 91 are rejected under 35 U.S.C. 103 as being unpatentable over Dorak, Jr (US 6,389,403 B1)  in view of Ruggiero (US 8,769,537 B1).






As to claim 56, Dorak does not explicitly teach each job is deserialised from a job definition. However, Ruggiero teaches each job is deserialised from a job definition (a job definition consists of an ordered sequence of one or more job steps, col. 12, lines 15-30).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of each job is deserialised from a job definition for efficient storage and recovery of data.
As to claim 57, Ruggiero teaches the job definition includes task parameters and definition type (verifying includes checking that a parameter, col. 3, line 54-col. 4, line 12; type of executing jobs, col. 3, lines 1-24).
 As to claim 85, Ruggiero teaches wherein the local queue stores serialised versions of jobs (master server 308 delivers jobs or sub jobs to one or more object reporting system(s) 306. In some embodiments, master server 308 coordinates parallel processing. In various embodiments, master server 308 tracks the progress of a job, tracks the number of object reporting system(s) 306 that are processing a job, col. 6, lines 57-67).

As to claim 91, Ruggiero teaches wherein the local queue stores serialised versions of jobs (master server 308 delivers jobs or sub jobs to one or more object reporting system(s) 306. In some embodiments, master server 308 coordinates parallel processing. In various embodiments, master server 308 tracks the progress of a job, tracks the number of object reporting system(s) 306 that are processing a job, col. 6, lines 57-67).
As to claims 82, 88, Ruggiero teaches the job is received from an external client (user requesting the job, a customer size, a customer service level, a priority of the job, col. 2, lines 38-41) and messages in relation to the job are delivered back to the external client via a persistent messaging channel (A user uses the system to define a sequential or parallel flow of operations to create the desired job. As the user specifies the job, the system verifies that it can run successfully and will not result in any syntactic errors. In order to ensure that the job can be parallelized for a distributed architecture in an automated manner, jobs defined through the system operate on sets of data objects, rather than on simple data types. For instance, an operation is performed on a set of employees, a set of organizations, a set of pay values, etc. Each operation takes a set of data as input and produces a set of data as output, col.3, lines 15-38; the operation is sent back to the master so that the slave can be given a new computing task, col. 4, lines 10-15).
As to claim 83, Dorak teaches the messages include results and wherein at least some messages are delivered before the job is completed (upon completion of executing the step, a result is stored to a durable storage, col. 2, lines 44-55).

As to claim 89, Ruggiero teaches the messages include results and wherein at least some messages are delivered before the job is completed (The resource manager 10 monitors the execution conditions of the application programs 42 to 46. The policy manager 20 receives information concerning the device usage statuses and the application program running states acquired by the resource manager 10, and identifies a predefined job type, col. 3, lines 44-55).

Claims 59 is rejected under 35 U.S.C. 103 as being unpatentable over Dorak, Jr (US 6,389,403 B1)  in view of Zeidman (US 2005/0086030 A1).
As to claim 59, Dorak does not explicitly teach when a job is paused, its state is saved. However, Zeidman teaches when a job is paused, its state is save (when the counter reaches a count corresponding to the time to pause the task, a typical context switch is performed that saves current state of the processor to memory while a previous state of the processor is restored from the last time before the task began executing, paragraph [56]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of when a job is paused, its state is save in order to gain the advantage of allowing resume executing from the point that it left off.
Claims 60 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Dorak, Jr (US 6,389,403 B1) in view of Breazeal (US 2015/0314454 A1).
As to claim 60, Dorak does not explicitly teach wherein the external dependency is network input/output. However, Breazeal teaches external dependency is network input/output (inputs may be streamed in real time or near real time from an external source, paragraph [0349]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the external dependency is network input/output in order to gain the advantage of sufficient to allow for observation of the user by the sensors of a PCD.
network I/O, paragraph [92]).

Claims 87 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Dorak, Jr (US 6,389,403 B1) in view of Furuichi (US 6,289,399 B1).
As to claims 87 and 93, Dorak does not explicitly teach the external dependency is non-deterministic. However, Furuich teaches the external dependency is non-deterministic (the determination if the global run queue is empty in FIG. 4. If the global run queue is empty (step 404: YES), then a determination is made if the local run queue is empty. If the local run queue is not 93empty (step 416: NO), then the local run queue is selected for dispatch (step 414), paragraph [55]; these jobs are placed in the Products Awaiting Action/Information Process 801 queue. Each job in this queue has associated status to indicate the action or information it is waiting on, the last process that worked on this job, and the next process (es) this job is queued to once the missing or additional information is provided the required action is successfully completed, col. 52, lines 16-31).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the external dependency is non-deterministic as taught by Lain into the modified of Dorak in order to gain the advantage of minimizing lock contention in a multiple run queue system.
Claims 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over Dorak, Jr (US 6,389,403 B1) in view of in view of US. Lin (US 2010/0333091 A1) further in view of (US 7,565,651 B1).
As to claims 94-95, the combination of Dorak and Lain do not explicitly teach further comprising determining, by the node, whether to process the received job locally or to push the received job to the cluster queue based on a current and/or projected processing load of the node; and processing the job by the node based on determining to process the received job locally. However, Carey teaches further comprising determining, by the node, whether to process the received job locally or to push the received job to the cluster queue based on a current and/or projected processing load of the node (determining whether the selected task queue is in a non-empty state; if the selected task queue is in a non-empty state, stealing a next task in sequence from the non-empty selected task queue by moving the task from the non-empty selected task queue to an associated queue that is empty, claims 4-6) ; and processing the job by the node based on determining to process the received job locally (checking a task in the selected task queue to determine if the task is in the process of being removed by a worker thread; and checking a task in the selected task queue to determine if the task is being acted upon by a worker thread, claims 4-6).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of determining, by the node, whether to process the received job locally or to push the received job to the cluster queue based on a current and/or projected processing load of the node; and processing the job by the node based on determining to process the received job locally as taught by Lain into the modified of process in much more efficient and scalable.
Allowable Subject Matter
The following claim 55 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 55 bellow is presented to applicant for consideration and would allow if the other independent claims are amended similar as the currently amended claim 55.
55. (Currently Amended) A method for processing jobs in a cluster architecture including a cluster queue for providing jobs to a plurality of processing nodes, each node of the plurality of processing nodes including a local queue for providing jobs, the method including:
one node of a plurality of processing nodes within the architecture receiving a job; processing the job until the job is waiting for a dependency external to the cluster architecture to complete;
when the job is waiting for the external dependency, pausing the job by the node;
after pausing the job, retrieving another job from a local queue for the node if the local queue includes  another job and from the cluster queue if the local queue does not include another job;
processing the retrieved another job by the node; and
when the external dependency is completed, allocating the paused job to the local queue for the node to continue the job;
wherein the job is received from an external client and messages in relation to the job are delivered back to the external client via a persistent messaging channel;
further comprising determining, by the node, whether to process the received job locally or to push the received job to the cluster queue based on a current and/or projected processing load of the node ; and processing the job by the node based on determining to process the received job locally.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMQUY TRUONG/Primary Examiner, Art Unit 2195